Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9-10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 4-5 of claim 1, the phrase “contacting the breath sample with a chemical sensor element” should be changed to –contacting the breath sample with the chemical sensor element—since the chemical sensor element has already been previously positively recited in the claim. On lines 10-11 of claim 1, the phrase “one or more previously determined patterns” is indefinite since it is not clear what these patterns represent. Do the one or more previously determined patterns correspond to certain known brain injury classifications? 
On line 3 of claim 10, the phrase “at least one addition at time” should be changed to –at least one additional time—so as to make proper sense. 
Claim 18 is indefinite since the neurogenerative brain disorders, autoimmune brain disorders, psychiatric disorders or developmental disorders recited in claim 18 are not brain injuries as now detected in the method of claim 1, but rather are brain disorders or diseases. Therefore, claim 18 is not commensurate in scope with the method now recited in claim 1. 
Claim 19 is indefinite since it is does not further limit the method of claim 1. Both claims 1 and 19 recite that the sample data set is analyzed to identify if the subject is a candidate for drug therapy. Therefore, claim 19 is redundant with amended claim 1. 
the chemical sensor element—since the chemical sensor element has already been previously positively recited in the claim. On lines 10-11 of claim 20, the phrase “one or more previously determined patterns” is indefinite since it is not clear what these patterns represent. Do the one or more previously determined patterns correspond to certain known brain injury classifications? 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-10 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation between volatile organic compounds (VOCs) in an exhaled breath sample from a subject and a presence of a brain condition (i.e. traumatic brain injury, ischemic brain injury, neurodegenerative brain disorders, autoimmune brain disorders, psychiatric brain disorders or developmental disorders) in the subject without significantly more. The claim(s) recite(s) obtaining a sample data set based upon sensed and stored capacitance measurements of a plurality of discrete graphene varactors when contacted with a breath sample specific and particular type of treatment to a subject, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (i.e. disease diagnosis), and is instead merely instructions to “apply” the judicial exception in a generic way. 
When looking at the 2019 Revised Patent Subject Matter Eligibility Guidance for patent eligibility under 35 USC 101 (January 2019), it is noted that claims 1, 3-7, 9-10 and 13-20 meet step 1 of the guidance since the claims are directed to a method/process. The claims also meet prong 1 of step 2A of the analysis since the claims recite the judicial exception of a natural phenomenon between volatile organic compounds (VOCs) in an exhaled breath sample from a subject and a presence of a brain condition (i.e. traumatic brain injury, ischemic brain injury, neurodegenerative brain disorders, autoimmune brain disorders, psychiatric brain disorders or developmental disorders) in the subject without significantly more. The exhaled breath sample collected from the subject is a natural substance found in the body of the subject, and the volatile organic compounds measured in the breath sample using the discrete graphene varactors are natural substances in the breath sample. 
The claims do not meet prong 2 of step 2A of the analysis since the claims do not recite additional elements that integrate the judicial exception into a practical application. The measurement of volatile organic compounds in a breath sample from a subject using capacitance measurements of discrete graphene varactors is merely a data gathering step which amounts to insignificant extra-solution activity which is required for all applications of the natural correlation, and the claims do not recite applying the judicial exception to affect a specific and particular type of treatment to a subject.  The “rehabilitation treatment” and “drug therapy” recited in claim 1 are not specific and particular since it is not clear what actions the rehabilitation treatment entails and what specific types of drugs the drug therapy comprises. In addition, claim 1 does not positively recite actually treating the subject using some specific type of therapy or drug since the last step of “analyzing the sample data set to identify if the subject is a candidate for rehabilitation treatment or drug therapy” is a mental analysis or evaluation step of simply considering sample data, not an actual physical step of performing a specific type of treatment or therapy on a subject. The “drug therapy or surgical or nonsurgical therapy” recited in claim 20 is not specific and particular to constitute a practical application of the judicial exception recited in claim 20 since it is not clear what specific types of drugs the drug therapy comprises, what type of surgery is performed on the subject in the surgical treatment, and what types of therapy constitute a “nonsurgical therapy”. A recited treatment or prophylaxis of a subject in a claim must be “particular” (i.e. specifically identified so that it does not encompass all applications of the judicial exception) in order to quality as a practical application of a judicial exception under prong 2 of step 2A. The measurement of a breath sample at more than two times over a 24 hour period or both before and after a subject participates in a sporting event, as recited in claims 6 and 9-10, does not comprise a practical application of the natural correlation since this method only amounts to making the natural correlation at different points in time and evaluating how the natural correlation changes over time. No additional elements or components are recited in the claims that apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that the claims are more than a drafting effort designed to monopolize the exception. 
The claims also do not meet step 2B of the 35 USC 101 analysis since the claims do not recite an inventive concept (i.e. the claims do not recite any additional elements that amount to significantly more than the judicial exception).  In addition, the claims do not recite any other steps which are not well-understood, routine and conventional. The step of measuring volatile organic compounds in a breath sample using discrete graphene varactors is widely well-known, understood and conventional in the prior art, as evidenced by many public disclosures of this technique to measure substances in gaseous samples such as breath samples. See U.S. Patent nos. 9,011,779 and 9,366,664, and U.S. Patent Publications nos. 2014/0145735 and 2015/0338390 submitted in the Information Disclosure Statement filed on February 13, 2020, the articles to Deen et al, Koester et al, Ma et al, and Tripathi et al submitted in the IDS filed on February 13, 2020, and the references to Peterson et al (US 2020/0337566), Kelly et al (US 10,852,264), Sherwood et al (US 2020/0191737), Sherwood et al (US 20200166435), Zhen et al (US 2019/0331661), and Anglin, Jr. et al (US 2017/0307576) cited herein which all teach of the use of graphene varactors to measure substances in a gaseous sample such as a breath sample. The step of using preestablished brain condition classifications to classify a sample data set of a subject into a certain type of brain condition using a pattern matching or a pattern recognition algorithm only constitutes using control or reference samples in the testing, which directly integrates the law of nature recited in the claims. This step of comparison to control or reference values is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the method of claim 8. Therefore, there is no inventive concept recited in the claims beyond the judicial exception, and the claims are not patent eligible under 35 USC 101. 
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
The previous objection to the disclosure made in the last Office action mailed on October 18, 2021 has been withdrawn in view of the amendments made to the specification. The previous grounds of rejection of the claims under 35 USC 112(b) made in the last Office action have been withdrawn in view of the amendments made to the claims. However, the amended claims are rejected under 35 USC 112(b) for the new reasons set forth above in paragraph no. 2, as necessitated by the amendments made to the claims. The previous rejections of the claims under 35 USC 103 as being obvious over Sherwood and over Sherwood in view of Grafman et al have been withdrawn in view of the amendments made to the claims and Applicants’ persuasive arguments. 
Applicants argue the rejection of the claims under 35 USC 101 by stating that independent claims 1 and 20 have been amended to recite a specific breath sensing device configured to perform the specific functions of obtaining, sensing, storing, classifying and analyzing in the method, and this breath sensing device provides significantly more than the judicial exception in the claims because it is able to integrate the judicial exception into a practical application. Applicants argue that the elements of claims 1 and 20 make practical use of the sensed data and use the breath sensing device hardware and algorithms to evaluate the data and formulate a determination. These arguments are not persuasive since the breath sensing device is only recited generically in the methods of claims 1 and 20. Nothing specific is recited about the “breath sensing device” other than it comprises a “chemical sensor element” for sensing volatile organic compounds in a breath sample, wherein the “chemical sensor element” comprises a plurality of discrete graphene varactors. As noted in the rejection under 35 USC 101, the step of measuring volatile organic compounds in a breath sample using discrete graphene varactors as a chemical sensor element is widely well-known, understood and conventional in the prior art, as evidenced by the many public disclosures of this technique to measure substances in gaseous samples such as breath samples. See each of the references cited in the 35 USC 101 rejection. Since the “breath sensing device comprising a chemical sensor element” recited in claims 1 and 20 is already well-known, conventional and routine in the prior art, it does not constitute a practical application of the judicial exception under prong 2 of step 2A of the 35 USC 101 analysis or amount to an additional element in the claims that is not well-understood, routine and conventional under step 2B of the 35 USC 101 analysis. In addition, the use of a specific breath sensing device comprising a chemical sensor element made from a plurality of discrete graphene varactors would not contribute to a practical application of the judicial exception because there is a treatment or prophylaxis step based on the measurements made in the methods of claims 1 and 20. However, the treatment or prophylaxis steps in the methods of claims 1 and 20 also do not constitute a practical application of the judicial exception under prong 2 of step 2A since the claims do not recite applying the judicial exception to effect a specific and particular type of treatment to a subject.  The “rehabilitation treatment” and “drug therapy” recited in claim 1 are not specific and particular since it is not clear what actions the rehabilitation treatment entails and what specific types of drugs the drug therapy comprises. In addition, claim 1 does not positively recite actually treating the subject using some specific type of therapy or drug since the last step of “analyzing the sample data set to identify if the subject is a candidate for rehabilitation treatment or drug therapy” is a mental analysis or evaluation step of simply considering sample data, not an actual physical step of performing a specific type of treatment or therapy on a subject. The “drug therapy or surgical or nonsurgical therapy” recited in claim 20 is not specific and particular to constitute a practical application of the judicial exception recited in claim 20 since it is not clear what specific types of drugs the drug therapy comprises, what type of surgery is performed on the subject in the surgical treatment, and what types of therapy constitute a “nonsurgical therapy”. A recited treatment or prophylaxis of a subject in a claim must be “particular” (i.e. specifically identified so that it does not encompass all applications of the judicial exception) in order to quality as a practical application of a judicial exception under prong 2 of step 2A.
For all of the above reasons, Applicants’ arguments are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 24, 2022